Sweeney, J.
(dissenting) — Our opinion in Rabey v. Department of Labor & Industries1 established two principles that are applicable here.
*928First, trial courts are vested by our state constitution with the power to fashion equitable remedies. Const. art. IV, § 6; see Kingery v. Dep’t of Labor & Indus., 132 Wn.2d 162, 173, 937 P.2d 565 (1997) (Industrial Insurance Act does not “alter the constitutional equity power of Washington’s courts over industrial injury cases”); Blanchard v. Golden Age Brewing Co., 188 Wash. 396, 415, 63 P.2d 397 (1936) (trial court’s inherent powers encompass “ ‘all the powers of the English chancery court’ ”) (quoting State ex rel. Roseburg v. Mohar, 169 Wash. 368, 375, 13 P.2d 454 (1932)).
The power of equity has been construed “ ‘as broad as equity and justice require.’ ” Agronic Corp. of Am. v. deBough, 21 Wn. App. 459, 464, 585 P.2d 821 (1978) (quoting 27 Am. Jur. 2d Equity § 103 (1966)). Indeed, the whole idea behind courts of chancery and their equitable powers was to mitigate the harsh absolute dictates of common law rules.2 For me, the trial judge’s exercise of discretion here is in that tradition.
Second, Rabey establishes the standard of review for a trial judge’s exercise of equitable authority — it is abuse of discretion. Rabey, 101 Wn. App. at 397. Accordingly, we review this record to determine whether the trial judge’s grant of equitable relief is based upon tenable grounds or tenable reasons. State ex rel. Carroll v. Junker, 79 Wn.2d 12, 26, 482 P.2d 775 (1971); Pederson’s Fryer Farms, Inc. v. Transamerica Ins. Co., 83 Wn. App. 432, 454, 922 P.2d 126 (1996).
Here, the trial judge allowed Kristi L. Harman to file her claim for industrial insurance benefits late because her employer failed to report her injury to the Department of Labor and Industries, and her physician did not adequately *929assist her in doing so. Both are required by statute. RCW 51.28.025(1) (“Whenever an employer has notice or knowledge of an injury or occupational disease sustained by any worker in his or her employment. . . the employer shall immediately report the same to the department. . . .”); former RCW 51.28.020 (1984) (“it shall be the duty of the physician to inform the injured worker of his or her rights under this title and to lend all necessary assistance in making this application for compensation and such proof of other matters as required by the rules of the department without charge to the worker”). The court’s findings of these failures are preliminary factual findings that require our deference. State v. Karpenski, 94 Wn. App. 80, 101-05, 971 P.2d 553 (1999).
Here, either notification would have prompted the Department to send Ms. Harman a notice advising her of her rights and the necessity of filing a claim. After receiving notice of an injury, “the department shall immediately forward to the worker or his or her beneficiaries or dependents notification, in nontechnical language, of their rights under this title.” RCW 51.28.010(2).
The judge’s reasons are for me then tenable grounds and tenable reasons and therefore legally support this discretionary exercise of equity. Rabey, 101 Wn. App. at 397. And I accordingly would affirm.
Review denied at 147 Wn.2d 1025 (2002).

 101 Wn. App. 390, 3 P.3d 217, review granted, 142 Wn.2d 1007 (2000), review dismissed, No. 70030-3 (Wash. May 7, 2001).


 “The origins of equity were the deficiencies of the English common law .... Equity thus came into existence in order to supplement and complement the common law. The necessity for this process was the evolution of the common law and its administration into a posture of inflexibility.” Cases Concerning Equity and the Courts of Equity 1550-1660, in 117 Publications of the Selden Society Introduction(.C)(1) at xix (W.H. Bryson ed., 2001).